Henry Phillips plaint. agt Elisha Hutchinson who married Elizabeth Relict and admx to mr John Freake deeed & John Scarlett Execr to the last Will and Testamt of Captn Samuel Scarlett deced or either of them Defendts in an action of the case for not paying the Summe of two hundred twenty five pound currant money of New-England due as the forfiture of a bond datd 13. March. 1672. under the hands & Seales of the sd John Freake & Samuel Scarlett &c. . . . The Jury . . . found for the Defendt costs of Court.